DETAILED CORRESPONDENCE

Claims 21-24, 27-3, 40 are under consideration. 
This is Official Action is final. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 21-22, 27-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over New Physiochemical and Functional Properties by the Gylcosylation of Whey Protein, Journal of Protein Chemistry, Vol., 17, No. 5,1998 (NACKA) in view of Jiang, Journal of Colloid and Interface Science 301 (2006) 98–106 (JIANG) .
Claim 21 recites a polysaccharide-protein conjugate obtained by reacting a polysaccharide comprising a reducing end and a protein in an aqueous solution comprising 10-40% (w/v) of the polysaccharide and 1-30% (w/v) of the protein, under temperature conditions of from about 40oC to about 120oC, wherein the polysaccharide has only one reducing group per polysaccharide molecule, thereby producing a polysaccharide-protein conjugate comprising a Schiff base. 
The present specification at page 7, lines 10-15 indicate that dextran is a reducing sugar.   
The claim is a product by process recitation.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Thus, the product of claim 21 is a protein-polysaccharide conjugate.  
NACKA discloses a method of preparing a polysaccharide-protein conjugate, comprising reacting at a pH of 6.5 and a temperature of 60°C for 2-48 hours, a polysaccharide comprising a reducing sugar (i.e., lactose) and a protein in an aqueous solution comprising protein (i.e., whey protein), under temperature conditions of from about 40°C to about 120°C, thereby producing a polysaccharide-protein conjugate (abstract and pg. 498, right column and lines 1-15). A reducing disaccharide will only have one reducing end, as disaccharides are held together by glycosidic bonds, which consist of at least one anomeric carbon. It is also noted In the right column of pg. 498, it is noted that Schiff bases are formed. 
NACKA is silent as to using polysaccharides with reducing ends. Maillard reaction is a chemical-free and solvent-free reaction which happens naturally during the processing, cooking, and storage of foods. Maillard reaction has been studied extensively which conjugates protein and polysaccharide by linking the  reducing  end  of  the  polysaccharide  to  the  amines  in  the protein (terminus and amino group of lysine)[13–19]. As JIANG teaches that maillard reactions can also be done with polysaccharides having reducing ends, it would have bene obvious to us e polysaccharides in NACKA. It is the same maillard reaction principle.  
JIANG teaches that Maillard reactions can also be done with polysaccharides with reducing ends. 
Claim 22 recites that the protein comprises milk protein. 
In the right column on page 498 of NACKA, lactoglobulin, a predominant whey protein, and lactoalbumin are reacted.   

Claim 27 recites that the conjugate exhibits a maximum absorbance peak at a wavelength of less than 420 nm in difference ultraviolet spectroscopy scanned between wavelengths 270 nm and 500 nm.
Claim 28 recites that the polysaccharide-protein conjugate exhibits reduced allergenicity compared to the protein.

Claim 29 recites that the polysaccharide-protein conjugate is white in color for a period of at least 3 months. 
Claim 30 recites that the polysaccharide-protein conjugate is thermostable for a period of at least 3 weeks in solution held at about 5oC.
Claim 40 recites that the product is white. 
As to claims 27-30 and 40, NACKA teaches a polysaccharide-protein with a Schiff base with limited amounts of maillard products.  
The right column of pg. 498 indicates that Schiff bases are formed.
In section 3.1, on page 497, the formation of Maillard products are limited.
The resulting compounds are identical with the only differences in the claims being the amount of reactants which may affect the reaction rate but there is no evidence to suggest concentrations result in a different product.   The product would naturally have the same properties of absorbance and color.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  

Claim 31 recites a food composition comprising the polysaccharide-protein conjugate of claim.
NACKA teaches that such modified proteins can be used as food additives (see page 495, right column).  
It would have been obvious to one skilled in the art to add the modified proteins of NACKA to food as NACKA teaches that they can serve as additives. 

Claims 23-24 and 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over NACKA and JIANG in view of US 7,148,034 (SCHLOTHAUER) .
Claim 23 recites that the protein comprises hydrolyzed milk protein.
Claim 24 recites that the protein is a protein hydrolysate.  
    NACKA is silent as to whether the whey protein isolate (i.e., WPI) is hydrolyzed. However, SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) to release beneficial bioactive peptides. Hydrolysates also are less allergenic (col. 1, lines 15-30)   
It would have been obvious to modify NACKA and JIANG by using a hydrolyzed protein as SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) and is less allergenic (col. 1, lines 15-30).

Claim 40 recites that the product is white. 
SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) to release beneficial bioactive peptides. Hydrolysates also are less allergenic (col. 1, lines 15-300.  The resulting product is white (col. 6, lines 35-42). 
It would have been obvious to modify NACKA and JIANG by using a hydrolyzed protein as SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) and is less allergenic (col. 1, lines 15-30).


Response to Arguments
Applicant’s arguments of 1/28/2022 have been considered but not persuasive.

The  applicant argues that the reactions of Nacka and Jiang have many salient differences. For examples, he reaction of Nacka is performed with monosaccharides or disaccharides and protein in solution buffered with 0.2 M salt under strictly anaerobic conditions in the presence of N2. The reaction of Jiang, by contrast, is performed with dextran (a polysaccharide) and protein in the form of a frozen-dry powder lacking salt at a relative humidity of 78.9% in a desiccator. 
However, both reactions are maillard reactions. Despite applicant’s objections, the reactions are both based on the SAME chemical reaction. The Maillard reaction is a form of non-enzymatic browning that occurs in foods when proteins and/or amino acids chemically react with carbohydrates of reducing sugars. Applying heat during cooking accelerates and continues this intricate process, which elevates the taste, aromas, and appearance of food.
NACKA discloses a method of preparing a polysaccharide-protein conjugate, comprising reacting at a pH of 6.5 and a temperature of 60°C for 2-48 hours, a polysaccharide comprising a reducing sugar (i.e., lactose) and a protein in an aqueous solution comprising protein (i.e., whey protein), under temperature conditions of from about 40°C to about 120°C, thereby producing a polysaccharide-protein conjugate (abstract and pg. 498, right column and lines 1-15). A reducing disaccharide will only have one reducing end, as disaccharides are held together by glycosidic bonds, which consist of at least one anomeric carbon. It is also noted In the right column of pg. 498, it is noted that Schiff bases are formed. JIANG teaches Maillard reactions have been studied extensively which conjugates protein and polysaccharide by linking the  reducing  end  of  the  polysaccharide  to  the  amines  in  the protein (terminus and amino group of lysine (see JIANG 13-19). As JIANG teaches that maillard reactions can also be done with polysaccharides having reducing ends, it would have bene obvious to us e polysaccharides in NACKA. It is the same maillard reaction principle.  
Thus neither use an enzyme and both react a protein with carbohydrates of reducing sugars. Any differences objected to by applicant are result effective parameters in view of the fact that both NACKA and JIANG provide the necessary reaction conditions for a maillard reaction.  
The applicant also argues that Nacka and Jiang fail to teach or suggest a polysaccharide-protein conjugate that is white in color for a period of at least 3 months. 
However, the resulting compounds are identical with the only differences in the claims being the amount of reactants which may affect the reaction rate but there is no evidence to suggest concentrations result in a different product.   The product would naturally have the same properties of absorbance and color.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The color of the conjugate itself would be the same. Impurities and other reactants do not change the color of conjugate.   
Moreover, SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) to release beneficial bioactive peptides. Hydrolysates also are less allergenic (col. 1, lines 15-300.  The resulting product is white (col. 6, lines 35-42). 
It would have been obvious to modify NACKA and JIANG by using a hydrolyzed protein as SCHLOTHAUER teaches that WPI can be hydrolyzed (col. 3, lines 10-30) and is less allergenic (col. 1, lines 15-30).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                                                                             

/DONALD R SPAMER/Primary Examiner, Art Unit 1799